DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 30 ,2021. Claims 1, 9, and 10 have been amended. Claims 16-18 have been added.
									
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Limitation(s) is/are: “fastening means” in claim 14 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In light of paragraph [00038] of the specification, the limitation is interpreted as “screw connections”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 6,810,910 B2) in view of Scaramucci et al. (US 7,249,611 B2).
With regard to claim 1, McHugh discloses a fire extinguishing system valve comprising a housing (Fig. 1) which has a fluid inlet chamber (upstream of 31), a fluid outlet chamber (downstream of 31) and a closing body (31) which can move back and forth between a blocking state and a release state, wherein the fluid inlet chamber (upstream of 31)  and the fluid outlet chamber (downstream of 31) communicate directly with one another in a fluid-conducting manner in the release state, and the closing body (31) prevents the direct communication 
However, McHugh does not disclose the closing body moves back and forth between the blocking state and the release state based on a pressure difference between the fluid inlet chamber and the fluid outlet chamber.
Scaramucci teaches a valve (10) that moves back and forth between the blocking state and the release state based on a pressure difference between the fluid inlet chamber and the fluid outlet chamber (characteristic of check valves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McHugh, by replacing the valve (31) of McHugh with the check valve (10) as taught by Scaramucci, for the benefit of providing a pressure actuated valve that exhibits automation and prevents fluid flow in the opposite direction.
With regard to claim 2, the device of McHugh as modified by Scaramucci further discloses the housing has a housing basic body in which the fluid inlet chamber (upstream of 31) and the fluid outlet chamber (downstream of 31) are formed and the closing body (31) is arranged, and further has a control module (35) which is reversibly releasably connected to the 
	With regard to claim 3, the device of McHugh as modified by Scaramucci further discloses a shut-off member (20) is arranged in the dedicated discharge duct (Fig. 1) and can be selectively switched into the blocking position or the discharge position.
	With regard to claim 4, the device of McHugh as modified by Scaramucci further discloses the shut-off member (20) can additionally be switched into the alarm testing position in which the discharge duct ((the piping between 35 and 22) is released in the direction of its outlet with the cross section reduced relative to the discharge position (Fig. 1).
With regard to claim 7, the device of McHugh as modified by Scaramucci further discloses the cross-sectional reduction is formed in the discharge duct (the piping between 35 and 22) and/or in the shut-off member (Fig. 1).
With regard to claim 8, the device of McHugh as modified by Scaramucci further discloses the discharge duct (the piping between 35 and 22) is a first discharge duct, and the fire extinguishing system valve (Fig. 1) further has a second discharge duct (44) which is connected in a fluid-conducting manner to the fluid outlet chamber (downstream of 31), is integrated into the housing and leads out of the housing, wherein the second discharge duct (44) is designed as an alarm testing duct and has a cross section which is smaller at least in certain portions than the smallest cross section of the first discharge duct (the piping between 35 and 22).
With regard to claim 9, the device of McHugh as modified by Scaramucci further discloses wherein the second discharge duct (44) is formed in a control module, and has a shut-off member (20) for selectively blocking or releasing the second discharge duct.
With regard to claim 10, the device of McHugh as modified by Scaramucci further discloses the cross-sectional reduction is dimensioned in such a way that the flow resistance produced by the cross-sectional reduction at least approximates to that of a sprinkler or spray 
With regard to claim 11, the device of McHugh as modified by Scaramucci further discloses a bypass duct (24) is formed in the control module (Fig. 1), and connects the fluid inlet chamber (upstream of 31) and the fluid outlet chamber (downstream of 31) to one another in a fluid-conducting manner, wherein a shut-off member (20) for selectively blocking or releasing the bypass duct is provided in the bypass duct.
With regard to claim 12, the device of McHugh as modified by Scaramucci further discloses a direct alarm duct (44)  is provided in the control module, and, on the inlet side, is connected directly in a fluid-conducting manner to the fluid inlet chamber (upstream of 31) and has an outlet which leads out of the control module, and which is designed for connection to an external alarm line having an alarm bell line (Col. 9 lines 1-18), wherein a shut-off member (20) is arranged in the direct alarm duct and can be selectively switched into a blocking position or a release position.
With regard to claim 13, the device of McHugh as modified by Scaramucci further discloses an alarm duct (44) is arranged in the housing, in the housing basic body and/or the control module, wherein the alarm duct is arranged in such a way that it is also blocked in the blocking state of the closing body (20), and is flooded with the closing body opened, wherein the alarm duct extends through the housing, the control module, and has an outlet which leads out of the housing, control module, and is designed for connection to an external alarm line, having an alarm bell line (Col. 9 lines 1-18).
With regard to claim 14, the device of McHugh as modified by Scaramucci further discloses comprising fastening means (threads, Fig. 1 and Col. 7 line 25) for reversibly releasable connection to corresponding fastening means of a housing basic body of the fire extinguishing system valve, and the dedicated discharge duct (the piping between 35 and 22) which has the at least one inlet  and  the outlet, and is integrated into the control module, 
With regard to claim 15, the device of McHugh as modified by Scaramucci further discloses comprising one or more fluid lines (30 and watermain, Fig. 1) in which a fire extinguishing system valve for blocking and releasing the fluid lines is arranged, wherein the fire extinguishing system valve is designed as claimed in claim 1.
With regard to claim 18, the device of McHugh as modified by Scaramucci addresses the limitations in the rejection of claims 1, 8 and 9 above.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752